BAKER, Judge
(concurring):
In United States v. Kemp, 22 USCMA 152, 155, 46 CMR 152, 155 (1973), we recognized that “the convening authority, while charged with the personal responsibility for the selection of court members, must have assistance in the preparation of a panel from which to choose those members.” In United States v. Marsh, 21 MJ 445, 449 (CMA 1986), this Court introduced a gloss on Kemp, suggesting that Article 25, Uniform Code of Military Justice, 10 USC § 825, required the convening authority to do more than ratify a staff application of the Article 25 criteria; however, the Court determined that although the convening authority was not confronted with the decision on replacement members for a panel until the day of trial, and in circumstances suggesting a fait accompli (e.g., members had already been contacted), there was no Article 25 violation because the convening authority had previously selected these officers for another panel. As a result, the convening authority “had sufficient time to assess their qualifications in terms of the criteria specified in Article 25(d)(2).” Appellant seeks to explore the gap, if any, between this Court’s reasoning in Kemp and Marsh.
I agree with the dissent’s formulation of the question presented. The issue in this case is not whether the convening authority signed the convening order and thereby personally selected the members (appellant is not arguing that the convening order was stamped or auto-penned), but whether he properly selected the members by applying the criteria of Article 25 when doing so. I also agree with the dissent that the absence of testimony by the convening authority in this case, on these facts, with this level of trial litigation, is inexplicable.
Nonetheless, as a matter of law, the evidence does not demonstrate that the convening authority was presented with a fait ac-compli and failed to comply with Article 25. Rather, the evidence suggests that certain subordinates may have wished they could present the convening authority with a fait accompli and might have tested the convening authority’s exercise of his authority. But in any event, this attitude was not put the test. The convening authority was presented a proposed list of members at a meeting on April 16. Captain Hammond, his legal officer, testified she “saw him go through the package.” Two days later, the convening authority signed the order appointing mem*456bers. Thus, in contrast to the facts in Marsh, the convening authority had time for deliberation before personally selecting the members on April 18, by signing the convening order. Moreover, the convening authority’s knowledge of Article 25 was not put in question by defense counsel or trial counsel at trial.